                                           Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AMERICAN BANKERS INSURANCE                       Case No. 19-cv-02237-HSG
                                           COMPANY OF FLORIDA,
                                   8                                                        ORDER GRANTING SUMMARY
                                                         Plaintiffs,                        JUDGMENT
                                   9
                                                  v.                                        Re: Dkt. No. 87
                                  10
                                           NATIONAL FIRE INSURANCE
                                  11       COMPANY OF HARTFORD,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13            Pending before the Court is The Travelers Indemnity Company (as successor to Insurance

                                  14   Company of the Pacific Coast), The Phoenix Insurance Company, and The Charter Oak Fire

                                  15   Insurance Company’s (collectively, “Travelers” or “Defendants”) motion for summary judgment.

                                  16   Dkt. No. 87 (“Mot.”), 96 (“Opp.”), and 98 (“Reply”).1 The Court GRANTS Defendants’ motion.

                                  17       I.   BACKGROUND

                                  18            This action consists of two consolidated cases, American Bankers Ins. Co. of Florida v.

                                  19   The City of Walnut Creek, No. 19-cv-2237, and The City of Walnut Creek v. Admiral Ins. Co. et

                                  20   al., No. 19-cv-3556. Both actions stem from three underlying actions: Coleman et al v. City of

                                  21   Walnut Creek, Contra Costa Superior Court, Case No. C-03-3157 (“Coleman I”), Coleman et al. v.

                                  22   City of Walnut Creek, Contra Costa Superior Court, Case No. C-12-2997 (“Coleman II”), and

                                  23   Garibian et al v. City of Walnut Creek, Contra Costa Superior Court, Case No. C-14-0777

                                  24
                                       1
                                  25    In addition to their reply in support of the motion for summary judgment, Travelers also filed a
                                       brief styled as “evidentiary objections” to the declarations and accompanying exhibits that
                                  26   Plaintiffs submitted in support of their opposition to Travelers’ motion for summary judgment.
                                       See Dkt. No. 99. However, Travelers’ submission does not comply with the Civil Local Rules,
                                  27   which require that “[a]ny evidentiary and procedural objections to the motion must be contained
                                       within the [reply] brief or memorandum,” and that any such brief or memorandum may not exceed
                                  28   25 pages. See Civil L.R. 7-3(a), 7-4(b). The Court accordingly STRIKES the evidentiary
                                       objections from the record and does not consider them for purposes of this order.
                                         Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 2 of 13




                                   1   (“Garibian”). Underlying plaintiffs in those cases sued the City for its alleged failure to develop

                                   2   and maintain storm drains, which caused flooding and damage to their real property. The City

                                   3   settled each case. Dkt. No. 30 ¶¶ 10, 14 (First Amended Complaint). The City now alleges that

                                   4   its policies with Admiral Insurance Company, Travelers, Insurance Company of the State of

                                   5   Pennsylvania, Atlanta International Insurance Company, American Bankers Insurance Company

                                   6   of Florida, Transcontinental Insurance Company (National Fire Insurance Company of Hartford is

                                   7   their successor-in-interest), and Columbia Casualty Company (collectively, “Insurers”) for some

                                   8   period between 1968 to 1986 should indemnify all damages and fees. Id. ¶¶ 21–34. The instant

                                   9   motion is filed by only Defendant Travelers.

                                  10          A.    Underlying Actions
                                  11          On December 22, 2003, underlying plaintiffs Kenneth Coleman, Gina Coleman, Marc

                                  12   Malott, and Mary Malott filed the Coleman I action against the City. Dkt. No. 87-3 (“Esposito
Northern District of California
 United States District Court




                                  13   Decl.”) at ¶ 7, Ex. 4 (Coleman I Compl.). The Coleman I complaint alleged that due to the

                                  14   “expansion of the development of the City of Walnut Creek . . . and the diversion of ground water

                                  15   which results from the implementation of those plans,” the underlying plaintiffs suffered property

                                  16   damage because of flooding. Id. In September 2006, the City settled with the underlying

                                  17   plaintiffs. Esposito Decl. at ¶ 8, Ex. 5 (Coleman II Compl.), Ex. A (“2006 Settlement

                                  18   Agreement”). As part of the 2006 Settlement Agreement, the City agreed to pay $50,000 the

                                  19   underlying plaintiffs and $32,500 their attorneys, to reimburse any “physical injuries to only real

                                  20   or personal property, appurtenances and possession, as well as repairs thereto” between the time of

                                  21   the settlement and December 31, 2012,” and noted “the present expectation that [] funding will be

                                  22   available and that the Future Storm Drain Facilities will be completed.” Id. at CF 000050–52, CF

                                  23   000055–57.

                                  24          In 2010, the City then notified the underlying plaintiffs that it did not intend to construct

                                  25   the storm drains noted in the 2006 settlement agreement. Coleman II Compl., Ex. B. The

                                  26   underlying plaintiffs then filed Coleman II on December 27, 2012, raising the same claims as

                                  27   Coleman I, and including new allegations of the City’s breach of the 2006 settlement agreement.

                                  28   Coleman II Compl. On May 19, 2014, Carlos and Beatriz Garibian, Stanley and Jan Lindberg,
                                                                                         2
                                           Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 3 of 13




                                   1   Lauren Dodge, Michael Lannes, and Jeanne Dodge filed the Garibian action. Esposito Decl. at

                                   2   ¶ 9, Ex. 6 (Garibian Compl.).2 The Garibian underlying plaintiffs further alleged that “[i]n

                                   3   reasonable reliance on [the 2006 settlement agreement’s] promise that the storm water system

                                   4   would be improved and repaired, Plaintiffs expended substantial monies on improvements to their

                                   5   properties.” Id. at CF 000066.

                                   6           Garibian and Coleman II were settled together on April 19, 2018, See Dkt. No. 87-2

                                   7   (“Chorley Decl.”) at ¶ 3, Ex. 19. As part of the 2018 settlement, the City agreed to pay underlying

                                   8   plaintiffs $297,837 and their attorneys $91,723. Id. at ADM 000172. The parties again

                                   9   contemplated the possibility that because “the cost of the Future Storm Drain Facilities is

                                  10   reasonably expected to exceed $10,000,000 due to unforeseen circumstances or unexpected costs,

                                  11   the City . . . may decide not to complete” the facilities, and provided that the Coleman II and

                                  12   Garibian actions could be placed back on the court’s calendar. Id. at ADM 000174.
Northern District of California
 United States District Court




                                  13          B.    Policies at Issue
                                  14           Travelers issued three policies to Walnut Creek: (1) Policy No. TOP-58-00-86-24 issued

                                  15   by The Phoenix Insurance Company (“Phoenix Policy”) for the period January 16, 1968 to

                                  16   January 16, 1971, (2) Policy No. OND-350276 issued by The Charter Oak Fire Insurance

                                  17   Company (“Charter Oak Policy”) for the period January 16, 1971 to July 1, 1971, and (3) Policy

                                  18   No. PS-568-37-83 issued by the Insurance Company of the Pacific Coast (“ICPC Policy”) for the

                                  19   period July 1, 1975 to July 1, 1976. See Dkt. No. 87-3 (“Esposito Decl.”), Ex. 1 (Phoenix Policy),

                                  20   Ex. 2 (Charter Oak Policy), Ex. 3 (ICPC Policy) (collectively, the “Policies”). The Policies all

                                  21   provided general liability insurance coverage and had policy limits of $300,000. Id.

                                  22           The Phoenix Policy provides in relevant part:

                                  23                  DEFENSE OF CLAIMS:
                                  24

                                  25
                                       2
                                         The Court DENIES AS MOOT Travelers’ motion for judicial notice of the complaints in the
                                       underlying actions because the request is unnecessary and duplicative. At the summary judgment
                                  26   stage, the Court may reasonably consider the evidence presented by the parties and determine the
                                       extent to which it is relevant. It need not take judicial notice in order to consider the documents.
                                  27   Travelers includes the underlying complaints as exhibits attached to the Declaration of Mark
                                       Esposito. See Dkt. Nos. 87-3, Ex. 4, 5, 6. The Court further DENIES AS MOOT Travelers’
                                  28   request for judicial notice of the docket of the Garibian action because the Court does not rely on
                                       any information contained in the docket.
                                                                                          3
                                        Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 4 of 13




                                   1                In connection with all coverages afforded by the policy, the insurance
                                                    company shall furnish all legal counsel and shall defend all claims
                                   2                made against the insured, even if such claim is groundless, false or
                                                    fraudulent. The insurance company shall have the right, at its sole
                                   3                expense, to make such investigation, negotiation, and settlement of
                                                    any claim or suit as it deems expedient.
                                   4                ...
                                                    POLICY PERIOD, TERRITORY
                                   5                This insurance applies only to bodily injury or property damage which
                                                    occurs during the policy period within the policy territory
                                   6
                                                    ...
                                   7                Insured’s Duties in the Event of Occurrence, Claim or Suit
                                                    (a) In the event of an occurrence, written notice containing particulars
                                   8                sufficient to identify the insured and also reasonably obtainable
                                                    information with respect to the time, place and circumstances thereof,
                                   9                and the names and addresses of the insured and of available witnesses,
                                                    shall be given by or for the insured to the company or any of its
                                  10                authorized agents as soon as practicable. The named insured shall
                                                    promptly take at his expense all reasonable steps to prevent other
                                  11                bodily injury or property damage arising out of the same or similar
                                                    conditions but such expenses shall not be recoverable under this
                                  12                policy.
Northern District of California
 United States District Court




                                                    (b) If a claim is made or suit is brought against the insured, the insured
                                  13                shall immediately forward to the company every demand, notice,
                                                    summons or other process received by him or his representative.
                                  14
                                       Phoenix Policy at POL011, POL015, POL019.
                                  15
                                             The Charter Oak Policy provides in relevant part:
                                  16
                                                    General Conditions
                                  17                2. Application of Policy - Section I, II, III, and IV of this policy apply
                                                    only to accidents, occurrences and loss which occur during the period
                                  18                this policy is in effect within the United States of America or Canada.
                                                    3. Sections II, III, and V - Insured’s Duties in the Event of Loss,
                                  19                Accident or Occurrence.
                                                    (a) Section II and III -
                                  20                (1) In the event of an accident or occurrence, written notice containing
                                                    particulars sufficient to identify the insured and also reasonably
                                  21                obtainable information respecting time, place and circumstances
                                                    thereof, and the names and address of the injured and of available
                                  22                witnesses, shall be given by or on behalf of the insured to the
                                                    Travelers or any of its authorized agents as soon as practicable.
                                  23                (2) If claim is made or suit is brought against the insured, the insured
                                                    shall immediately forward to the Travelers every demand, notice,
                                  24                summons, or other process received by him or his representative.
                                                    ...
                                  25                 (d) Occurrence - The word “occurrence” means an accident,
                                                    including injurious exposure to conditions, which results, during the
                                  26                period this policy is in effect, in bodily injury or property damage
                                                    neither expected nor intended from the standpoint of the Insured.
                                  27
                                       Charter Oak Policy at POL098, POL134.
                                  28
                                                                                        4
                                         Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 5 of 13




                                   1          The ICPC Policy provides in relevant part:

                                   2                  Policy Period, Territory
                                                      This policy applies only to occurrences which take place during the
                                   3                  policy period anywhere in the world.
                                                      ...
                                   4
                                                      Definitions
                                   5                  (a) Occurrence. The word “occurrence” means an event or a
                                                      continuous or repeated exposure to conditions which causes injury to
                                   6                  persons or damage to property during the policy period that is neither
                                                      knowingly nor intentionally caused by or at the direction of the
                                   7                  insured.
                                                      Notice of an Occurrence. Upon the happening of an occurrence
                                   8                  written notice shall be given by or on behalf of the insured to the
                                                      company or any of its authorized representatives as soon as
                                   9                  practicable after an officer or employee in charge of reporting such
                                                      losses to insurance companies learns of the occurrence. Such notice
                                  10                  shall contain particulars sufficient to identify the insured and also
                                                      reasonably obtainable information with respect to the time, place and
                                  11                  circumstances of the occurrence, the name and addresses of the
                                                      injured and of available witnesses.
                                  12                  Notice of Claim or Suit. If claim is made or suit is brought against the
Northern District of California
 United States District Court




                                                      insured, the insured shall immediately forward to the company every
                                  13                  demand, notice, summons, or other process received by him or his
                                                      representative.
                                  14

                                  15   ICPC Policy at POL211, POL212.

                                  16          After uncovering the Policies, the City first tendered notice to Travelers on January 31,

                                  17   2017, for defense and indemnity of the three underlying actions. Esposito Decl., Ex. 8 at CF

                                  18   000001. By this time, Coleman I had already been settled. The letter noted that “[t]he City [was]

                                  19   close to finalizing settlement with [the Coleman II and Garibian plaintiffs] in the consolidated

                                  20   actions,” and that in addition to the property damage, “[t]he City will also be required, as part of

                                  21   the costs it must pay under the settlement to repair and remediate the storm drainage system which

                                  22   serves the Plaintiff’s properties,” at an estimated cost of $5 million. Id. at CF 000002. Travelers

                                  23   denied coverage on May 16, 2017. Esposito Decl., Ex. 15 at CF 000187–0000195.

                                  24    II.   LEGAL STANDARD
                                  25          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  26   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  27   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  28   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is evidence in the
                                                                                         5
                                         Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 6 of 13




                                   1   record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id. The

                                   2   Court views the inferences reasonably drawn from the materials in the record in the light most

                                   3   favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

                                   4   574, 587–88 (1986), and “may not weigh the evidence or make credibility determinations,”

                                   5   Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other grounds by Shakur v.

                                   6   Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

                                   7             The moving party bears both the ultimate burden of persuasion and the initial burden of

                                   8   producing those portions of the pleadings, discovery, and affidavits that show the absence of a

                                   9   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the

                                  10   moving party will not bear the burden of proof on an issue at trial, it “must either produce

                                  11   evidence negating an essential element of the nonmoving party’s claim or defense or show that the

                                  12   nonmoving party does not have enough evidence of an essential element to carry its ultimate
Northern District of California
 United States District Court




                                  13   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

                                  14   (9th Cir. 2000). Where the moving party will bear the burden of proof on an issue at trial, it must

                                  15   also show that no reasonable trier of fact could not find in its favor. Celotex Corp., 477 U.S. at

                                  16   325. In either case, the movant “may not require the nonmoving party to produce evidence

                                  17   supporting its claim or defense simply by saying that the nonmoving party has no such evidence.”

                                  18   Nissan Fire & Marine Ins. Co., 210 F.3d at 1105. “If a moving party fails to carry its initial

                                  19   burden of production, the nonmoving party has no obligation to produce anything, even if the

                                  20   nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.

                                  21             “If, however, a moving party carries its burden of production, the nonmoving party must

                                  22   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                  23   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  24   Matsushita Elec. Indus. Co., 475 U.S. at 586. A nonmoving party must also “identify with

                                  25   reasonable particularity the evidence that precludes summary judgment.” Keenan v. Allan, 91

                                  26   F.3d 1275, 1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its

                                  27   claim or defense, courts enter summary judgment in favor of the movant. Celotex Corp., 477 U.S.

                                  28   at 323.
                                                                                          6
                                           Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 7 of 13




                                   1   III.    ANALYSIS

                                   2           Travelers raises several arguments in support of its request for summary judgment. See

                                   3   generally Mot. First, Travelers argues that the underlying actions did not seek recovery for

                                   4   property damage that occurred during the policy period of any of the policies. Id. at 16–20.

                                   5   Second, Travelers contends that the City failed to give timely notice of the underlying actions as

                                   6   required by the policies. Id. at 20–22. Finally, Travelers argues that the amounts requested are

                                   7   not covered by the Policies due to the City’s breach of the no voluntary payments provision and

                                   8   are prophylactic in nature. Id. at 22–25. Because the Court finds that the City fails to show an

                                   9   occurrence of property damage during the policy periods, and alternatively that Travelers has

                                  10   established substantial prejudice due to the City’s failure to timely tender notice, it GRANTS

                                  11   Travelers’ motion for summary judgement.3

                                  12          A.    “Occurrences” under the Policies
Northern District of California
 United States District Court




                                  13           Under California law, “[s]tandard comprehensive or commercial general liability insurance

                                  14   policies provide, in pertinent part, that the insurer has a duty to indemnify the insured for those

                                  15   sums that the insured becomes legally obligated to pay as damages for any covered claim . . . and

                                  16   that the insurer has a duty to defend the insured in any action brought against the insured seeking

                                  17   damages for any covered claim.” Buss v. Superior Court, 939 P.2d 766, 773 (Cal. 1997). “[T]he

                                  18   insurer’s duty to defend runs to claims that are merely potentially covered,” id., and this requires

                                  19   “the possibility of actual indemnity coverage, not the mere existence of a plausible argument.”

                                  20   Friedman Prof. Mgmt. Co. v. Norcal Mut. Ins. Co., 15 Cal. Rptr. 3d 359, 373 (Cal. Ct. App. 2004).

                                  21   Travelers’ principal argument is that the property damage alleged here does not qualify as an

                                  22   “occurrence” as defined in the Policies, such that it triggered Travelers’ duty to defend or

                                  23   indemnify. Mot. at 16–20. In response, the City argues that there is the possibility of actual

                                  24   indemnity coverage because the underlying actions stemmed from continuing injury to the

                                  25   plaintiffs from the City’s early development, beginning in the early 1960s. Opp. at 5–9.

                                  26           “California courts have long recognized that coverage in the context of a liability insurance

                                  27

                                  28
                                       3
                                         Because either ground is a sufficient basis for granting Travelers’ motion, the Court does not
                                       reach Travelers’ argument regarding the voluntary payments provision.
                                                                                          7
                                         Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 8 of 13




                                   1   policy is established at the time the complaining party was actually damaged.” Montrose Chem.

                                   2   Corp. v. Admiral Ins. Co., 913 P.2d 878, 10 Cal. 4th 645, 669 (Cal. 1995); see also Remmer v.

                                   3   Glens Falls Indem. Co., 140 Cal. App. 2d 84, 88 (Cal. Ct. App. 1956) (“The general rule is that

                                   4   the time of the occurrence of an accident within the meaning of an indemnity policy is not the time

                                   5   the wrongful act was committed, but the time when the complaining party was actually

                                   6   damaged.”). The City relies on Montrose to argue that the injury here was continuous, beginning

                                   7   in the 1960s, such that damage occurred during the policy periods. Opp. at 7–9.

                                   8          In Montrose, the California Supreme Court held that “[i]n the case of successive policies,

                                   9   bodily injury and property damage that is continuous or progressively deteriorating throughout

                                  10   several policy periods is potentially covered by all policies in effect during those periods.” 10 Cal.

                                  11   4th at 655. There, the court found that contamination damage, which incepted in 1968, triggered

                                  12   the policies at issue (which provided coverage from 1982 to 1986) because they defined
Northern District of California
 United States District Court




                                  13   occurrence as “an accident, including continuous or repeated exposure to conditions.” Id. at 656.

                                  14   Similarly, in Stonewall Ins. Co. v. City of Palos Verdes Estates, the California Supreme Court

                                  15   found that “there was a ‘continuing injury’ (a continuous ‘occurrence,’ using the language of the

                                  16   policies) throughout the period from the beginning of the damage to the [] property for which the

                                  17   City was at fault until that damage became complete-so that all insurers whose policies were in

                                  18   force during any portion of that period covered the loss to the city arising out of that damage.” 54

                                  19   Cal. Rptr. 2d 176 (Cal. Ct. App. 1996), as modified (July 19, 1996). In Stonewall, the court found

                                  20   that a city’s negligent operation of a stormwater system contributed “minor erosion damage,”

                                  21   ultimately leading to a landslide that destroyed underlying plaintiff’s property. Id. This “minor

                                  22   erosion damage” was sufficient to potentially trigger coverage for all policies during the negligent

                                  23   operation period. Relying on these cases, the City argues that the underlying property damage

                                  24   alleged here was continuous starting from the City’s upstream development in the 1960s.

                                  25          The express policy language of the ICPC Policy defines “occurrence” as “an event or a

                                  26   continuous or repeated exposure to conditions which causes injury to persons or damage to

                                  27   property during the policy period.” ICPC Policy at POL212. Much like in Montrose, the “policy

                                  28   language unambiguously distinguishes between the causative event—an accident or ‘continuous
                                                                                         8
                                         Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 9 of 13




                                   1   and repeated exposure to conditions’—and the resulting ‘bodily injury or property damage.’” 10

                                   2   Cal. 4th at 669. The Charter Oak Policy defines “occurrence” as “an accident, including injurious

                                   3   exposure to conditions, which results, during the period this policy is in effect, in bodily injury or

                                   4   property damage.” Charter Oak Policy at POL134. This definition lacks the specific “continuous

                                   5   or repeated” language, but the same rationale that “[i]t is the latter injury or damage that must

                                   6   ‘occur’ during the policy period,” and not necessarily the accident, applies. Montrose, 10 Cal. 4th

                                   7   at 669. Accordingly, the Court agrees that if the City can show a continuous condition that led to

                                   8   the underlying damage, the policy language could support coverage such that a dispute of material

                                   9   fact exists.

                                  10           Travelers argues that there is nothing in the Complaint, the underlying complaints, or the

                                  11   settlement agreements of the underlying cases to show that the injury or damage began in the

                                  12   1960s. See Mot. at 17–20. Instead, Travelers argues that the allegations in the underlying
Northern District of California
 United States District Court




                                  13   complaints and settlement agreements show that underlying plaintiffs were not injured until, at the

                                  14   earliest, December 2000. Mot. at 18 (citing 2006 Settlement Agreement at CF 000051 (seeking

                                  15   recovery for damages incurred “at certain times within three years prior to December 22, 2003 and

                                  16   continuing thereafter.”). Thus, according to Travelers, the damage did not occur during the policy

                                  17   periods such that it triggered coverage since the Policies’ terms ended in 1976 at the latest. Based

                                  18   on the evidence presented, the Court agrees.

                                  19           The City alleges the upstream development began in the 1960s, but development does not

                                  20   constitute property damage or flooding sufficient to cause property damage to underlying

                                  21   plaintiffs. See Montrose, 10 Cal. 4th at 655 (finding potential coverage where “property damage []

                                  22   is continuous or progressively deteriorating throughout [the] policy periods”). Instead, “the time

                                  23   at which the property damage becomes manifest . . . is ‘that point in time when appreciable

                                  24   damage occurs or is or should be known to the insured, such that a reasonable insured would be

                                  25   aware that his notification duty under the policy had been triggered.’” Id. at 674 (quoting

                                  26   Prudential-LMI Com. Ins. v. Superior Court, 51 Cal. 3d 674, 699, 798 P.2d 1230 (1990), as

                                  27   modified (Dec. 13, 1990). Here, the City makes no allegations that it knew or should have known

                                  28   of any damage prior to the underlying actions. Additionally, none of the underlying complaints,
                                                                                          9
                                           Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 10 of 13




                                   1   settlement agreements, or even the mediation brief cited by the City regarding this precise fact

                                   2   provide information as to when damaging flooding constituting “appreciable damage” began.

                                   3   While the 2006 Mediation Brief in Coleman I noted that the flooding “resulted from the continued

                                   4   development of other properties both upstream and downstream of the [underlying] Plaintiff’s

                                   5   properties without provision of adequate drainage,” see Dkt. No. 96-2 (“Botha Decl.”), Ex. 8 at 1,

                                   6   the Coleman I and Coleman II plaintiffs sought compensation for damage that occurred on or after

                                   7   December 2000. See Coleman I Compl. at CF 000009; Coleman II Compl. at CF 000024.

                                   8   Further, the Garibian plaintiffs alleged that “[f]or many years” the “surface waters flowing near

                                   9   and on Plaintiffs’ properties were disbursed without damage to Plaintiffs’ property.” Garibian

                                  10   Compl. at CF 000065. The earliest indication of actual property damage from development was,

                                  11   as Travelers notes, in the 2006 Settlement Agreement where underlying plaintiffs sought damages

                                  12   incurred “within three years prior to December 22, 2003 and continuing thereafter.” 2006
Northern District of California
 United States District Court




                                  13   Settlement Agreement at CF 000051. These facts establish continuing property damage from

                                  14   development beginning in 2000 at the earliest, decades after the last policy in question expired.4

                                  15           Because Plaintiff provides no evidence to put this material fact in dispute, the Court agrees

                                  16   that no “occurrence” triggered Travelers’ duty to indemnify or defend the underlying actions,

                                  17   warranting the entry of summary judgment on this basis.

                                  18           B.   Timely Notice of Actions
                                  19           Travelers also argues that the City failed to give notice, unduly prejudicing Travelers so as

                                  20   to preclude coverage. Mot. at 20–22. Even if the damages alleged occurred during the policy

                                  21   periods, the Court alternatively agrees that the failure to provide notice precludes coverage such

                                  22

                                  23   4
                                         The City’s argument that Travelers’ inability to admit or deny whether the properties were
                                  24   damaged by flooding earlier somehow shows a genuine dispute of fact is unconvincing, and more
                                       importantly, irrelevant. California law focuses on when the damage occurred or was known or
                                  25   should have been known to the insured; an insurer’s perspective on this question provides no
                                       meaningful evidence. See Prudential-LMI Com. Ins., 51 Cal. 3d at 699. Similarly, the City’s
                                  26   speculation that property damage may have existed prior to the Policies’ periods cannot support a
                                       duty to defend where the allegations in the underlying cases specifically detail that damage
                                  27   occurred afterwards. See Hurley Constr. Co. v. State Farm Fire & Cas. Co., 10 Cal. App. 4th 533,
                                       538 (1992) (“A corollary to this rule is that the insured may not speculate about unpled third[-
                                  28   ]party claims to manufacture coverage.”). The underlying allegations simply fail to detail any
                                       damage prior to approximately December 2000, well after the Polices expired.
                                                                                          10
                                        Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 11 of 13




                                   1   that summary judgment is appropriate.

                                   2          The Policies required the City to give notice of any covered occurrence “as soon as

                                   3   practicable,” and provided that “insured shall immediately forward to the company every demand,

                                   4   notice, summons or other process received by him or his representative.” See e.g., Phoenix Policy

                                   5   at POL019. “Under California law, an insured’s breach of these conditions will relieve the insurer

                                   6   of liability if it is actually prejudiced by the late notice.” Collin v. Am. Empire Ins. Co., 26 Cal.

                                   7   Rptr. 2d 391 (Cal. Ct. App. 1994). The City tendered notice on January 31, 2017, and demanded

                                   8   that Travelers reimburse it for $5,346,837.94 in indemnification costs and $190,392.72 in defense

                                   9   costs. Esposito Decl. Ex. 7 at CF 000003. The City’s only basis for contending that this notice

                                  10   was “as soon as practicable” is that “the City did not know of the existence of the policies,

                                  11   therefore it could not have provided written notice [sooner].” Opp. at 14. This is insufficient.

                                  12   The City does not present evidence regarding any sort of due diligence in the fourteen years after
Northern District of California
 United States District Court




                                  13   Coleman I was filed. Furthermore, the City’s argument is undercut by Travelers’ evidence that the

                                  14   City tendered notice of a different suit under the ICPC Policy on February 8, 1993, thus indicating

                                  15   that the City was aware of at least one of the Policies. Esposito Decl. at ¶ 18, Ex. 15 at CF

                                  16   000188. Still, it took the City over fourteen years to tender notice of the Coleman I suit, and three

                                  17   to five years for the Coleman II and Garibian suits. See Collin, 26 Cal. Rptr. 2d at 391 (finding

                                  18   that “[t]wo years does not readily fall within one’s concept of ‘prompt.’”). Thus, the Court finds

                                  19   there was late notice here.

                                  20          The next question is whether Travelers was prejudiced by the City’s failure to notify.

                                  21   “California’s notice-prejudice rule requires an insurer to prove that the insured’s late notice of a

                                  22   claim has substantially prejudiced its ability to investigate and negotiate payment for the insured’s

                                  23   claim.” Pitzer Coll. v. Indian Harbor Ins. Co., 447 P.3d 669, 674 (Cal. 2019). “A finding of

                                  24   substantial prejudice will generally excuse the insurer from its contractual obligations under the

                                  25   insurance policy, unless the insurer had actual or constructive knowledge of the claim.” Id.

                                  26   “Substantial prejudice means the insurer must prove that the lack of timely notice had an adverse

                                  27   effect on the ability of the insurer to investigate and prepare a defense in the underlying claim.”

                                  28   Shell Oil Co. v. Winterthur Swiss Ins. Co., 15 Cal. Rptr. 2d 815, 844 (Cal. Ct. App. 1993). Here,
                                                                                          11
                                        Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 12 of 13




                                   1   Travelers argues that because it did not have the opportunity to participate in selection of defense

                                   2   counsel (under “approved rates”) and did not have the opportunity to participate in settlement

                                   3   negotiations to achieve a more favorable outcome, it was prejudiced as a matter of law. Mot. at

                                   4   22.

                                   5          The City does not make any meaningful argument in response beyond noting that

                                   6   California has a strong policy preference against technical forfeitures with notice requirements,

                                   7   and urging that Travelers needs to show more than a “mere possibility” of prejudice. Opp. at 16–

                                   8   17. The California policy preference is encompassed in the requirement to show substantial

                                   9   prejudice. Thus, the City’s first argument adds nothing meaningful to the analysis. And despite

                                  10   the City’s pleas to the contrary, the Court finds that Travelers has sufficiently shown substantial

                                  11   prejudice. The City provided Travelers with its first notice fourteen years after Coleman I was

                                  12   filed and nine years after it was settled. This notice was also five years after Coleman II was filed,
Northern District of California
 United States District Court




                                  13   four years after Garibian was filed, and after the City had begun settlement negotiations with the

                                  14   underlying plaintiffs. In all three cases, Travelers was unable to lower defense costs or

                                  15   meaningfully influence the settlement negotiations because it never had the chance to participate

                                  16   in critical stages of the cases. See Select Ins. Co. v. Superior Court, 226 Cal. App. 3d 631, 637–

                                  17   638 (Cal. Ct. App. 1990) (reversing summary judgment in favor of the insured where insured

                                  18   failed to give notice to the insurer “until four years after [the claims] had been filed and three

                                  19   months after [underlying plaintiff] had been awarded . . . damages,” on the ground that “lack of

                                  20   notice may have deprived his insurer not just of the opportunity to pay for [a] defense but of the

                                  21   opportunity to settle the [claim] for considerably less.”). Importantly, Travelers relied on the lack

                                  22   of notice as the first reason for denial of coverage, such that it can now rely on the City’s failure to

                                  23   perform this condition of the policy. See Esposito Decl., Ex. 15 at CF 000188–191.

                                  24          Although Travelers does not detail the specifics regarding lower defense rates or

                                  25   substantive arguments it could have brought on behalf of the City, the prejudice is plain where

                                  26   Travelers could not contribute at all to the settlement discussions. The City’s position is even

                                  27   more untenable where it held all the necessary information for years, and even tendered notice of a

                                  28
                                                                                         12
                                           Case 4:19-cv-02237-HSG Document 137 Filed 09/21/20 Page 13 of 13




                                   1   different suit under the ICPC Policy in 1993. Esposito Decl. at ¶ 18, Ex. 15 at CF 000188.5

                                   2   Accordingly, because Travelers has shown late notice, the City’s awareness of at least one of

                                   3   Travelers’ policies, and substantial prejudice from being unable to participate, the Court

                                   4   GRANTS Travelers’ motion for summary judgement.

                                   5   IV.     CONCLUSION
                                   6           For the reasons noted above, the Court GRANTS Travelers’ motion for summary

                                   7   judgment. The Clerk is directed to terminate The Travelers Indemnity Company, The Phoenix

                                   8   Insurance Company, and The Charter Oak Fire Insurance Company from the case.

                                   9           IT IS SO ORDERED.

                                  10   Dated: 9/21/2020

                                  11                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   5
                                         The City requests more time for discovery in order to obtain Travelers’ loss reserves to
                                  26   determine whether the settlements were reasonable or the legal rates to show there was a lack of
                                       prejudice. However, “an insurer’s loss reserve cannot be accurately equated with an admission of
                                  27   liability or the ‘value of a particular claim.’” Sekera v. Allstate Ins. Co., No. 14-cv-1162-JGB
                                       (TBx), 2017 WL 6550425, at *10, n.4 (C.D. Cal. Sept. 19, 2017). Additionally, the City has not
                                  28   provided its “Rule 56(d) argument in detail” as directed by the Court at the January 16, 2020 case
                                       management conference. Accordingly, the Court DENIES the City’s request.
                                                                                          13
